Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149014                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 149014
                                                                    COA: 312280
                                                                    Calhoun CC: 2011-003419-FC
  MATTHEW ALLEN MILBOURN,
          Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the February 18, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. Although the
  Court of Appeals erred in determining that the law enforcement officer’s testimony
  regarding the complainant’s prior consistent statement was properly admitted because it
  was not hearsay, the erroneous admission of this testimony does not warrant relief in this
  case because it did not affect the defendant’s substantial rights, as required by People v
  Carines, 460 Mich. 750, 774 (1999).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2014
           h1021
                                                                               Clerk